Citation Nr: 1539218	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbosacral strain.

2.  Entitlement to a separate rating for bilateral lower extremity peripheral neuropathy.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) on a schedular basis.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty service from October 1976 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied the Veteran's claim for an increased rating for a lumbosacral strain.  In addition, the Veteran's requests to reopen claims for service connection for bilateral lower extremity pain were denied.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in a September 2011 Travel Board hearing. 

The RO considered the issue of a separate rating for bilateral lower extremity radiculopathy as a separate claim for service connection for bilateral lower extremity pain.  The Veteran's representative indicated in a September 2011 Informal Hearing Presentation that they were seeking a separate rating for radiculopathy under applicable diagnostic codes for nerve impairments.  VA is required to evaluate both the neurologic and orthopedic manifestations of service connected spine disabilities.  The Veteran's claim for an increased rating for his lumbosacral strain encompasses claims for a separate rating for any associated radiculopathy as neurologic manifestations of his lumbar spine disability.  The Veteran's claims have therefore been recharacterized above.

In May 2012, the Board issued a decision that denied the claims of entitlement to a rating in excess of 20 percent for a lumbosacral strain and entitlement to a TDIU on a schedular basis.  The Board also partially granted the claim of entitlement to a separate rating for bilateral lower extremity peripheral neuropathy.  Specifically, the Board granted a rating of 10 percent for left lower extremity peripheral neuropathy and a rating of 10 percent for right lower extremity peripheral neuropathy.  

In June 2014, the Board vacated in part the Board's May 2012 decision.  As noted, in September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the September 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that an AVLJ/VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  Accordingly, the portion of the May 2012 Board decision that denied the claims of entitlement to a rating in excess of 20 percent for a lumbosacral strain and entitlement to a TDIU on a schedular basis and that partially granted the claim of entitlement to a separate rating for bilateral lower extremity peripheral neuropathy, was vacated.  The remainder of the May 2012 Board decision remained undisturbed.  

The remainder of the May 2012 decision consisted of a remand by the Board to the RO for the Veteran's claim to be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).  That matter is still under development at the RO and has not been returned to the Board.  

In January 2015, the Veteran testified again before the undersigned via video conference from the RO.  At that time, the Veteran raised the issues of service connection for hip, feet, and atrophy of the legs disabilities.  The current claims in this regard have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At his most recent Board hearing and in correspondence of record, the Veteran testified that he has received VA and private medical treatment with regard to his low back disability and claimed neuropathy.  With regard to VA treatment, he has sought treatment including chiropractic care at the Dallas VA Medical Center and at the North Texas Healthcare System in Fort Worth (VA Medical Center).  Thereafter, records were received from the North Texas Healthcare System.  These records have not been reviewed by the AOJ.  

The Veteran also testified that his service-connected low back disability (including peripheral neuropathy to the lower extremities) has increased in severity, including since the 2011 Board hearing.  It was noted that the Veteran had not been afforded a VA examination in many years.  Thus, he should be afforded a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the claim for a TDIU, the Veteran testified that he was currently working for a Government agency.  The Veteran should be contacted regarding the start date of this employment.  The Board notes that since the Veteran was not working for a portion of the appeal period, the matter of entitlement to a TDIU must still be considered and this matter cannot be resolved until the rating issues are resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine the start date of his employment.  Also, determine the contact information for any private medical provider for the Veteran's low back/lower extremity neuropathy.  

2.  After securing the appropriate medical release(s) from the private provider(s) indicated, obtain and associate with the record copies of all clinical records, which are not already in the record, of these records.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment by the Dallas VA Medical Center, including chiropractic care records from 2012 onward.  

3.  The Veteran should be afforded a VA examination for the purpose of determining the nature, and extent of the Veteran's low back disability and peripheral neuropathy .  The record must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination.  All indicated tests and studies should be performed.  

The examiner should be requested to report the range of motion of the low back in degrees of arc.  The examiner should note that normal ranges of motion of the thoracolumbar spine for VA purposes are 0 to 90 degrees in flexion, 0 to 30 degrees in extension, 0 to 30 degrees in left and right lateral flexion, and 0 to 30 degrees in left and right rotation.  All findings and diagnoses should be reported in detail.  

If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the thoracolumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

The existence of any ankylosis of the spine should also be identified.  

The examiner should determine if the Veteran has intervertebral disc syndrome associated with his low back disability.  If possible, the examiner should indicate whether the Veteran has had incapacitating episodes over the last 12 months, and, if so, the number of episodes and the duration of the episodes.  

The examiner should also assess if the Veteran has any neurological manifestations to include peripheral neuropathy/sciatica.  The examiner should indicate if the disability level of each lower extremity is mild, moderate, moderately severe, severe, or if there is complete paralysis.  The examiner should also indicate if there are any bowel and bladder complaints.  If so, these neurological manifestations should be identified and the severity thereof described in detail. 

The examiner should also provide an opinion as to whether the Veteran's service-connected disabilities alone prevent him from engaging in a substantially gainful occupation.  The examiner should consider the Veteran's work status.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.  

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for mental health disorders.  The DBQ should be filled out completely as relevant.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  The Board emphasizes that even if the Veteran is currently working, the matter of entitlement to a TDIU must be considered for the period of time he was not working.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

